COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Chesapeake, Virginia


LARRY LEE
                                           MEMORANDUM OPINION * BY
v.   Record No. 1215-99-1              JUDGE RUDOLPH BUMGARDNER, III
                                                APRIL 11, 2000
COMMONWEALTH OF VIRGINIA


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                  H. Thomas Padrick, Jr., Judge

            Annette Miller, Assistant Public Defender
            (Office of the Public Defender, on brief),
            for appellant.

            Kathleen B. Martin, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.


     Larry Lee pled guilty to violating probation, and the trial

court revoked his suspended sentence.    On appeal, he argues the

trial court abused its discretion by ordering that he serve the

entire sentence.    Finding no error, we affirm.

     The trial court had convicted the defendant of petit

larceny third offense and had imposed a suspended sentence.

While on probation for that conviction, the defendant received a

new conviction for trespassing.    The trial court found that the

trespassing conviction was a violation of probation, but it

continued the case to determine "the defendant's suitability for

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
participation in the Statewide Community-Based Corrections

System's Diversion Center Incarceration Program."

        At the sentencing hearing, defense counsel advised the

court that the defendant did not qualify for the diversion

programs because of a conviction for armed robbery in 1971.

Counsel nonetheless argued that the defendant was a non-violent,

homeless alcoholic who would benefit from placement in a

diversion program.    The defendant had an extensive record, but

it consisted primarily of petit larceny convictions.      The

Commonwealth left the defendant's sentencing to the discretion

of the court.    The trial court gave the defendant the

opportunity for allocution having him stand and then asking,

"Anything you want to say before the court passes sentence on

you?"    Neither the defendant nor his counsel responded.   The

court recited that it had reviewed the defendant's record and

announced that it was revoking his entire suspended sentence.

        Defense counsel argues the trial court abused its

discretion because she was unaware that it was about to impose

sentence, and this precluded the defendant from testifying in

mitigation.    Counsel claims that if she had known the court

would revoke the entire suspension, she would have called the

defendant to testify.    However, the defendant was given the

right of allocution which would alert counsel that the court was

ready to pass sentence.    Neither the defendant nor his counsel

said anything.    After the trial court announced its decision,

                                 - 2 -
defense counsel said, "All right.   Thank you, Your Honor."

Counsel did not object or proffer any testimony that might have

affected the sentence.   See Rule 5A:18; Barnabei v.

Commonwealth, 252 Va. 161, 177, 477 S.E.2d 270, 279 (1996),

cert. denied, 520 U.S. 1224 (1997) (appeal procedurally

defaulted where defendant failed to object when instruction

given); Spencer v. Commonwealth, 238 Va. 563, 570, 385 S.E.2d

850, 854 (1989) (where defendant claims court erroneously

limited cross-examination, record must contain proffer of both

questions to be asked and expected answers).

     The subsequent conviction gave the trial court sufficient

reason to revoke the suspended sentence.   The defendant did not

qualify for the diversion programs.    The trial court had before

it all relevant information needed to make its decision.    "A

trial court has broad discretion in deciding whether to revoke a

suspended sentence and probation based upon Code § 19.2-306,

which allows a court to do so 'for any cause deemed by it

sufficient.'   The court's findings of fact and judgment will not

be reversed unless there is a clear showing of abuse of

discretion."   Davis v. Commonwealth, 12 Va. App. 81, 86, 402

S.E.2d 684, 687 (1991) (citations omitted).    Accordingly, we

affirm the judgment of the trial court.

                                                           Affirmed.




                               - 3 -